DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 and claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations, and in light of the specification, what the Applicant is, and is not, claiming as the invention given that current claim 1 recites a (meth)acrylate-based repeating unit containing an aromatic functional, but also parenthetically further limits said repeating unit to BzMA, which is a common abbreviation for the benzyl methacrylate (see para 0098 of the specification as originally filed) employed in the inventive examples.  
Thus, it is unclear if the Applicant is claiming benzyl methacrylate as the ONLY (meth)acrylate-based repeating unit containing an aromatic functional, or if the Applicant intended to broadly claim ALL (meth)acrylate-based repeating units containing an aromatic functional.  Clarification is requested.  The Examiner respectfully cautions the Applicant against amending the claim to recite BzMA as an example of the (meth)acrylate-based repeating unit containing an aromatic functional (such as amending the claim to recite “(e.g., BzMA)”) as the claim would still be the subject of a rejection under the current statute.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (WO 2019/151645 A1) in view of Herzog et al. (WO 2011/023430 A1) and in further view of Rowe (US 2014/0346389 A1).  The Examiner notes that citations from the ‘645 publication were taken from US 2020/0362209 A1, which is the English language equivalent of the ‘546 reference.

Regarding claim(s) 1-9, Jang teaches an adhesive film (adhesive resin composition) for a semiconductor comprising (current claim 9) a first layer comprising an adhesive binder and a heat-dissipating filler and a second layer including an adhesive binder and a magnetic filler, which said adhesive binder (polymer matrix) for both layers comprises a (meth)acrylate-based resin including a (meth)acrylate-based repeating unit containing an epoxy-based functional group and a (meth)acrylate-based repeating unit containing an aromatic functional group, a phenolic curing agent and an epoxy resin (para 0019).
Jang also teaches that the content of the (meth)acrylate-based repeating unit containing an epoxy-based functional group is 0.5 to 10% by weight based on the (meth)acrylate-based resin (para 0035), which overlaps that presently claimed (current claim 8), towards the adhesive film having a more uniform and rigid structure (para 0023); that the (meth)acrylate-based resin has a glass transition temperature (Tg) of -10 to 20 °C (para 0036), which overlaps that presently claimed, such as 14 °C (para 0121), 17 °C (para 0115), and 10 °C (para 0114) to name a few exemplary examples of the prior art; and that the (meth)acrylate-based resin has weight-average molecular weight (Mw) of 100,000 to 900,000 (current claim 7) (para 0037).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Jang continues to teach that the magnetic filler comprises, inter alia, ferrite-based magnetic particles (current claim 3) (para 0069-0074).  While Jang does not specify that the magnetic filler comprises 30 to 70 parts by weight based on 100 parts by weight of the (meth)acrylate-based resin, the phenolic curing agent and the epoxy resin (current claim 2), Jang does instruct that the magnetic filler is employed to absorb electromagnetic radiation (para 0002, 0011-0012, 0015, 0020, 0071, 0075, 0086).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the (meth)acrylate-based resin with the (meth)acrylate-based repeating unit containing an epoxy-based functional group in an amount identical to that presently claimed, and to further provide the magnetic filler in an amount identical presently claimed, towards the adhesive film having a more uniform and rigid structure, and towards the adhesive film having the degree of electromagnetic radiation absorption required of the prior art’s intended application as in the present invention.

Jang is silent to the magnetic filler further comprising a coating layer comprising yttrium oxide, magnesium oxide, aluminum oxide, silica or ferrite (current claim 1) having a thickness of 10 to 500 nm (current claim 4), comprising 50 to 150 parts by weight per 100 parts by weight of the core (current claim 5), and wherein the yttrium oxide, magnesium oxide, aluminum oxide, silica or ferrite is present in an amount of 5 to 15 parts by per 100 parts by weight of the coating layer (current claim 6).

However, Herzog teaches an adhesive composition comprising core-shell particles comprising a shell (coating layer) consisting of, or comprising, silicon dioxide and a core comprising magnetic metal oxides (page 1, lines 26-29), wherein the shell has a thickness of 2 to 30 nm, which overlaps that presently claimed (current claim 4), and wherein the particle has an iron oxide (i.e. the core) content of 60-90 % by weight and the silica (i.e. the shell, or coating layer) has a content of 10-40 % by weight (page 3, lines 24-27), the latter of which overlaps that presently claimed (current claim 5).

In addition, Rowe teaches core-shell nanoparticles comprising an iron oxide core and a silica shell, wherein the presence of the insulating silica shells provides a core having little core loss dues to hysteresis or eddy flow (abstract, para 0049).

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the magnetic filler of Jang with a coating of silica having the presently claimed thickness, and comprising the silica coating in the presently claimed proportions based on the total weight of the core upon which the silica is provided, and the proportions of the silica based on the total weight of the silica shell, towards said magnetic filler having little core loss due to hysteresis or eddy flow as in the present invention.

Regarding claim 10, Jang teaches that the first and second layers of the adhesive film are laminated and attached to one another (para 0019), and that the adhesive film is used as a dicing die-bonding film to attach a die to a lead frame/substrate (para 0084).  While Jang doesn’t teach which of the first and second layers are attached to which of the lead frame/substrate or to the die, one skilled in the art would recognize that one of the first and second layers are attached to the lead frame/substrate with the other of the first and second layers attached to the die.  Given that both of the lead frame/substrate and the die are considered “substrates”, Jang teaches that the second layer comprising the magnetic filler is formed on the first layer comprising the heat-dissipating filler, and thus the first layer comprising the heat-dissipating filler is formed on the “substrate” as presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/28/2022